Citation Nr: 1015809	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-19 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1967 
to October 1972.  Service in the Republic of Vietnam is 
indicated by the record.  The Veteran died in July 2002.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied the appellant's claim.

In September 2005, the appellant presented sworn testimony 
during a personal hearing in Denver, Colorado, which was 
chaired by a Veterans Law Judge.  A transcript of the hearing 
has been associated with the VA claims folder.  In a February 
2006 decision, the Board denied the appellant's claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

The Veteran appealed the Board's denial to the United States 
Court of Appeals for Veterans Claims (the Court).  In 
February 2008, representatives for the appellant and for the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated February 12, 2008 granted the motion and 
remanded the Board's decision.  The case was subsequently 
returned to the Board.

In January 2009, the appellant's claim was remanded to the RO 
at the appellant's request for an additional Board hearing 
due to the retirement of the Veterans Law Judge before whom 
she testified in September 2005.  The appellant presented 
sworn testimony during a personal hearing in April 2009, 
which was chaired by a Veterans Law Judge.  The transcript of 
this hearing was associated with the VA claims folder.

In November 2009, the Board requested a medical opinion from 
the Veterans Health Administration (VHA) in accordance with 
38 C.F.R. § 20.901(a) (2009).  The requested opinion has been 
provided and has been associated with the VA claims folder.  
The VHA opinion has been provided to the appellant and her 
representative.  The appellant was afforded 60 days to 
provide additional argument or evidence.  The appellant's 
representative submitted additional argument on the 
appellant's behalf in a statement dated February 2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on her part is required.


REMAND

In April 2009, the appellant testified at a personal hearing 
before a Veterans Law Judge.  Unfortunately, the Veterans Law 
Judge before whom she testified is no longer employed at the 
Board.  

The appellant is entitled to a hearing with the Veterans Law 
Judge who will decide her appeal.  See 38 U.S.C.A. § 7107(c) 
(West 2002); 38 C.F.R. § 20.707 (2009).  As such, the 
appellant was sent a letter informing her of this situation 
and indicating that she could elect to be provided with 
another hearing before the Board.  In April 2010, the 
appellant notified the Board that she wished to appear at 
another hearing before a Veterans Law Judge at her local 
regional office.

Therefore, the Board must remand this claim in order that the 
appellant may be scheduled for an additional Travel Board 
hearing.  See 38 C.F.R. § 20.704 (2009).
The Board sincerely regrets the additional delay in 
adjudicating the appellant's claim.  However, this remand is 
necessary to ensure that the appellant receives all 
consideration due her under the law.

Accordingly, the case is REMANDED for the following action:

VBA should schedule the appellant for a 
Travel Board 
hearing at the RO.  The appellant should 
be notified of the date, time, and place 
of such hearing by letter mailed to her 
current address of record.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

